DETAILED ACTION

Primary Examiner acknowledges Claims 1-24 are pending in this application, with Claims 1 and 19 having been currently amended, and Claims 25-59 having been cancelled by preliminary amendment, on April 27, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, 14, 15, and 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baigent et al. (2017/0326320 - 371 national stage entry of PCT/AU2015/050745 having an international publication date of June 2, 2016 which is beyond the one year grace period of the effectively filed date of the instant application October 16, 2018). 
As to Claim 1, Baigent discloses a patient interface (Figures 20A-23; “A non-invasive patient interface 3000” Para 0285) for sealed delivery of a flow of air at a continuously positive Continuous Positive Airway Pressure (CPAP) therapy has been used to treat Obstructive Sleep Apnea (OSA).” Para 0015; and “CPAP therapy is highly effective to treat certain respiratory disorders, provided patients comply with therapy.” Para 0028) with respect to ambient air pressure to an entrance to a patient’s airways including at least entrance of a patient’s nares, wherein the patient interface is configured to maintain a therapy pressure in a range of 4 cm to water to 30 cm of water above ambient pressure in use, throughout a patient’s respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing (“a patient interface for sealed delivery of a flow of air at a continuously positive pressure with respect to ambient air pressure to an entrance to the patient's airways including at least a patient's nares, wherein the patient interface is configured to maintain a therapy pressure in a range of about 4 cmH2O to about 30 cmH2O above ambient air pressure in use, throughout the patient's respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing.” Para 0068, also see Para 0072); said patient interface comprising: a plenum chamber (3200, “a plenum chamber 3200” Para 0285) at least partially forming a cavity pressurizable to a therapeutic pressure of at least 6 cm of water above ambient pressure (“to facilitate the delivery of gas at a pressure at sufficient variance with ambient pressure to effect therapy, e.g., at a positive pressure of about 10 cmH.sub.2O relative to ambient pressure.” Para 0021, also see Para 0068), said plenum chamber (3200) including a plenum chamber inlet port (3600, “one form of connection port 3600 for connection to air circuit 4170” Para 0285, and Figures 20C and 20D) sized and structured to receive a flow of air at the therapeutic pressure for breathing by a patient, and seal forming structure (3100, “a seal-forming structure 3100” Para 0285) having a textile membrane (“The seal forming structure 3100 may also include a textile or foam and may be glued onto the silicone cushion 3108.” Para 0320) constructed and arranged to form a pressure-assisted seal with a region of the patient’s face surrounding an entrance to the patient’s airways inferior to a nasal bridge region of the patient’s face, said textile membrane (“textile”, via 3109) having a hole (3101, best seen Figures 21B, 21C, 22A, 22B; “The membrane 3109 may be free at the nasal opening 3101 in order to allow treatment pressure to enter between the foam undercushion 3114 and the textile membrane 3109.” Para 0339) formed therein such that the flow of air at said therapeutic pressure is delivered to at least an entrance to the patient’s nares, the seal forming structure (3100) constructed and arranged to maintain said therapeutic pressure in the cavity throughout the patient’s respiratory cycle in use, wherein the seal-forming structure (3100) includes a flexible silicone support structure (3108, “The seal forming structure 3100 may also include a cushion membrane layer 3109 that may be made from textile or foam and may be glued onto the silicone cushion 3108.” Para 0320) to hold the textile member (“textile”, via 3109) in a predefined curved shape (best seen Figures 21B and 21C), the textile membrane (“textile”, via 3109) including a medial pronasale region and external surface of which having a predefined curved shape (best seen Figure 21B and 21C) with a positive curvature in left-right direction, said textile membrane (“textile”, via 3109) including a medial subnasale region an external surface of which having a predefined curved shape with a positive curvature in a left right direction, wherein the plenum chamber (3200) comprises silicone (“The clip 3103 may be structured to engage the plenum chamber 3200 with at least one of a snap-fit, a press fit, and a friction fit. The clip 3103 may be permanently attached to the seal forming structure 3100 such that separation of these components would damage at least one of them. The clip 3103 may be made from a rigid plastic material, a thermoplastic elastomer (TPE), and/or silicone.” Para 0308) and the support structure (3108, “the clip 3103 is formed from a rigid plastic material and a silicone cushion 3108 may be overmolded onto the clip 3103.” Para 0320) is integrally formed with the plenum chamber (3200) as a one-piece structure, wherein, in use, the textile membrane (“textile”, via 3109) is configured to press against the patient’s face such that the patient’s nose is not received in the cavity, and wherein the textile membrane (“textile”, via 3109) is attached to the support structure (3108) along an outer perimeter of the textile membrane (“textile”, via 3109) such that the textile membrane (“textile”, via 3109) extends radially inward beyond the support structure (3108).
As to Claim 2, Baigent discloses the plenum chamber (3200) and the support structure (3108) comprise silicone (“silicone cushion 3108.” Para 0320) and form a one piece structure having a first lateral support section with a first thickness and a second centrally disposed nose base section with a second thickness that is less than the first thickness (“(g) the foam material may have a variable thickness” Para 0071; “the seal-forming structure 3100 comprises a sealing flange and a support flange. The sealing flange comprises a relatively thin member with a thickness of less than about 1 mm, for example about 0.25 mm to about 0.45 mm that extends around the perimeter of the plenum chamber 3200. Support flange may be relatively thicker than the sealing flange.” Para 0297), and wherein the nose base section is configured to fold or form a pivot point upon engagement of the textile membrane with the patient's face thereby allowing left and right lateral sides of the support structure to deform inwardly to cradle the patient's nose (best seen Figures 22B and 23).
silicone cushion 3108.” Para 0320).
As to Claim 4, Baigent discloses the support structure (3108) comprises foam (“the seal-forming structure 3100 may be made from silicone, textile or foam.” Para 0294; “the seal forming structure 3100 that may include foam.” Para 0320.). 
As to Claim 5, Baigent discloses the support structure (3108) comprises silicone (“silicone cushion 3108.” Para 0320) and the textile membrane (“textile”, via 3109) is molded (“the cushion membrane layer 3109 may be made from a textile and the silicone cushion 3108 may be overmoulded onto the cushion membrane layer 3109.” Para 0320) to an inner edge of the support structure (3108).
As to Claim 6, Baigent discloses the textile membrane (“textile”, via 3109) has a dome shape (Figures 20A-23) in a corner region of the textile membrane (“textile”, via 3109). 
As to Claim 7, Baigent discloses the textile membrane (“textile”, via 3109) has a saddle shape (Figures 20A-23) in a lower central region of the textile membrane (“textile”, via 3109) that is configured to seal against the patient's subnasale in use.
As to Claim 8, Baigent discloses the textile membrane (“textile”, via 3109) comprises a membrane layer (“(c) the textile membrane may be coated to be air impermeable” Para 0069; “The textile/fabric material of the textile membrane 3109 may be coated with polyurethane (PU) to make it air impermeable by occluding any gaps between the woven/knitted textile fibres.” Para 0332) applied to a textile material (“textile”, via 3109 -- also see “The central fabric layer 6006 may be formed from or include yarn, e.g., a yarn layer. The yarn may include cotton yarn, polyester yarn or combinations thereof. The yarn may be fully cotton, partially cotton, polyester, partially polyester, nylon, silicone, elastane and/or polypropylene.” Para 0382) to make the textile material (“textile”, via 3109) substantially air impermeable (“a seal-forming structure comprising a foam undercushion and an air-impermeable textile membrane for contact with the patient's face” Para 0068).
As to Claim 9, Baigent discloses the textile membrane (“textile”, via 3109) has a thickness in the range of 0.3mm to 0.5mm (“The sealing flange comprises a relatively thin member with a thickness of less than about 1 mm, for example about 0.25 mm to about 0.45 mm, that extends around the perimeter of the plenum chamber 3200.” Para 0297).
As to Claim 11, Baigent discloses the textile membrane (“textile”, via 3109) is weft knit (“The spacer fabric 6000 includes a first fabric layer 6002, a second fabric layer 6004 and a central fabric layer 6006. These three layers may be warp/weft knitted together, for example, by a warp knitting Raschel machine, warp-knit spacer machine, or circular knitting machine.” Para 0369, also see 0377 and 0379). Although the application of the claimed “weft knit” is not expressly recited for the face contacting region of the patient interface, Baigent teaches this application of materials was an intrinsic consideration well known, conventional and routine (Para 0668, 0672, and 0674).
As to Claims 14 and 15, Baigent discloses the textile material (“textile”, via 3109) may be made of a same construction which meets the claim limitation “solid color aesthetic” or alternatively may be made with a differentiation in “color” wherein the differentiation in “color” meets the claim limitations of “mélange aesthetic” and has the added benefit “to allow the patient to readily distinguish the straps to ensure that the positioning and stabilising structure is properly oriented on the patient's head in use.” (Para 0366). Although the 
As to Claim 17, Baigent discloses the textile material (“textile”, via 3109) comprises nylon, spandex, or polyester (“The central fabric layer 6006 may be formed from or include yarn, e.g., a yarn layer. The yarn may include cotton yarn, polyester yarn or combinations thereof. The yarn may be fully cotton, partially cotton, fully polyester, partially polyester, nylon, silicone, elastane and/or polypropylene.” Para 0382).  Although the application of the claimed “materials” are not expressly recited for the face contacting region of the patient interface, Baigent teaches this application of materials was an intrinsic consideration well known, conventional and routine (Para 0668, 0672, and 0674).
As to Claim 18, Baigent discloses in use the therapeutic pressure (“to facilitate the delivery of gas at a pressure at sufficient variance with ambient pressure to effect therapy, e.g., at a positive pressure of about 10 cmH.sub.2O relative to ambient pressure.” Para 0021, also see Para 0068 -- “to maintain a therapy pressure in a range of about 4 cmH2O to about 30 cmH2O above ambient air pressure in use, throughout the patient's respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing.” Para 0068, also see Para 0072) in the cavity urges the textile membrane (“textile”, via 3109) towards the patient's face.
As to Claim 19, Baigent discloses the at least one hole (3101) in the textile membrane comprises two holes (3101, best seen Figure 22A), and a bridge portion (defined by the region between the holes 3101 as shown in Figure 22A) is disposed between the two holes in the textile membrane (“textile”, via 3109).
Two side straps 3301 bifurcate before the patient's ears at a bifurcation point. A crown strap 3307 and rear strap 3305 may join to the side straps 3301 at the bifurcation point. This provides stability for the patient interface 3000 when therapy is applied.” Para 0292), the tie being constructed and arranged so that at least a portion overlies a region of the patient's head superior to an otobasion superior of the patient's head in use.
As to Claim 21, Baigent discloses a vent structure (3400, “a vent 3400” Para 0285 and 0422-0424 -- also see Para 0060: “Some forms of treatment systems may include a vent to allow the washout of exhaled carbon dioxide. The vent may allow a flow of gas from an interior space of a patient interface, e.g., the plenum chamber, to an exterior of the patient interface, e.g., to ambient. The vent may comprise an orifice and gas may flow through the orifice in use of the mask.”) to allow a continuous flow of gases exhaled by the patient from an interior of the cavity to ambient, said vent structure being sized and shaped to maintain the therapeutic pressure in the cavity in use.
oro-nasal masks” Para 0032; “The flow of air may be provided via a mask to the nose and/or mouth” Para 0021).
As to Claim 23, Baigent discloses the plenum chamber (3200) and seal-forming structure (3100) form a nasal cushion (“The flow of air may be provided via a mask to the nose and/or mouth” Para 0021; “nasal masks, full-face masks, nasal pillows, nasal puffs and oro-nasal masks.” Para 0032).
As to Claim 24, Baigent discloses a treatment system (“FIG. 1A shows a system including a patient 1000 wearing a patient interface 3000, in the form of a nasal pillows, receiving a supply of air at positive pressure from an RPT device 4000. Air from the RPT device 4000 is humidified in a humidifier 5000, and passes along an air circuit 4170 to the patient 1000.” Para 0084) used for treatment of sleep disordered breathing, comprising: the patient interface (3000, “patient interface 3000” Para 0285); a respiratory pressure therapy (RPT) device (4000, “A treatment system may comprise a Respiratory Pressure Therapy Device (RPT device), an air circuit, a humidifier, a patient interface, and data management.” Para 0019; also see “Air pressure generators are known in a range of applications, e.g. industrial-scale ventilation systems.” Para 0045) to supply breathable gas at positive pressure (“Continuous Positive Airway Pressure (CPAP) therapy has been used to treat Obstructive Sleep Apnea (OSA).” Para 0015; and “CPAP therapy is highly effective to treat certain respiratory disorders, provided patients comply with therapy.” Para 0028); and an air delivery tube (4170: “air circuit 4170” Para 0084to pass the breathable gas from the RPT device (4000) to the patient interface (3000).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baigent et al. (2017/0326320 - 371 national stage entry of PCT/AU2015/050745 having an international publication date of June 2, 2016 which is beyond the one year grace period of the effectively filed date of the instant application October 16, 2018) in view of Baumann et al. (6,354,296). 
As to Claim 16, Baigent discloses the features of a textile material constructed to be made air impermeable (“The textile/fabric material of the textile membrane 3109 may be coated with polyurethane (PU) to make it air impermeable by occluding any gaps between the woven/knitted textile fibres.” Para 0332); yet, does not expressly disclose the membrane layer comprises silicone.
Baumann teaches the relationship between polyurethane and silicone textiles/fabrics/clothes was known in the field of medical devices having applications for breathing and contact with the face of the patient. In particular, Baumann teaches both “polyurethanes” and “silicones” are “suitable polymers for melt-blown microfibers include, e.g., polyurethanes, polyolefins such as polypropylene, polyethylene, … silicones, and derivatives thereof.” (Column 5, Lines 45-65) for construction of a non-woven fibrous web. Thus, in light of the teachings of Baumann polyurethanes and silicones are functionally equivalent materials which by be readily selected by a skilled artisan as an alternative material composition suitable for providing non-woven fibrous webs in medical devices. 
. 

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baigent et al. (2017/0326320- 371 national stage entry of PCT/AU2015/050745 having an international publication date of June 2, 2016 which is beyond the one year grace period of the effectively filed date of the instant application October 16, 2018) in view of Kawanishi et al. (4,540,617). 
As to Claim 12, Baigent discloses the features of a textile material constructed to be made air impermeable (“The textile/fabric material of the textile membrane 3109 may be coated with polyurethane (PU) to make it air impermeable by occluding any gaps between the woven/knitted textile fibres.” Para 0332), wherein Baigent teaches various textile compositions including (“The central fabric layer 6006 may be formed from or include yarn, e.g., a yarn layer. The yarn may include cotton yarn, polyester yarn or combinations thereof. The yarn may be fully cotton, partially cotton, fully polyester, partially polyester, nylon, silicone, elastane and/or polypropylene.” Para 0382); yet, does not expressly disclose the weight of the textile material is in the range of 105gsm to 120gsm.
Kawanishi teaches the construction of a textile material wherein the “coated fibers…have a good flame resistance but no air permeability”.  (Column 2, Lines 30-35).  Although in the invention of Kawanishi the lack of air permeability is rectified by the inclusion of through-holes, the resultant effect of the coating of the fibers is an air impervious material.  Thus, based on the desired air impervious material constructed by a coating fiber, the invention of Kawanishi is evidentiary of a person having ordinary skill in the art.  Consequently, with yarns for weaving the fabric are made of carbon fibers, e.g. semi-carbon fibers obtained by carbonizing polyacrylonitrile or rayon in air at temperatures of from 200.degree. to 300.degree. C., and heat-resistant synthetic fibers such as, for example, para-oriented aromatic polyamide fibers in a mixing ratio of 65:35 to 50:50 on the weight basis. The yarns should be preferably prepared to have a cotton count of about 20. These yarns are used as warps and wefts of the fabrics. Fabrics obtained by using twisted yarns may also be used.” Column 1, Lines 55-65) having a weave weight of “120 to 160 g/sq.m” (Column 1, Lines 50-55) and “80-120 g/sq.m” (Column 2, Lines 20-30) whereby the resultant effect of the textile material weight as coated is a fabric which “may be used in the field of seats of vehicles and sofa for home use, linings of beds, and …protective suits” (Column 2, Lines 55-60).  Thus, the act of using fibers having similar construction to the yarns of Baigent having the claimed weight to be coated for the construction of an intermediary product having a lack of air permeability was known, it appears the yarns of Baigent would also have the material composition of the air impervious fabrics of Kawanishi.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the yarns of Baigent to include the same material composition as the yarns of Kawanishi in order to impart a known air impervious material construction of yarns which have been coated. 
As to Claim 10, please see the rejection of Claim 12, which imparts the material composition of the yarns of Baigent have similar weights to the yarns of Kawanishi in order to arrive at an intermediary product which is air impermeable; yet, the modified Baigent does not expressly disclose the membrane layer has a thickness in the range of 0.05mm to 0.1mm.

As to Claim 13, please see the rejection of please see the rejection of Claim 12, which imparts the material composition of the yarns of Baigent have similar weights to the yarns of Kawanishi in order to arrive at an intermediary product which is air impermeable; yet, the modified Baigent does not expressly disclose the machine gauge of the textile material is in the range of 44GG to 60GG.
As well known the machine gauge is a function of the yarn diameter - whereby the yarn diameter depends on several factors including yarn count, fiber type, yarn twist and yarn finishing.  Thus, the machine gauge in effect is directly related to the grams per square meter of the fabric as the specific yarn utilized will determine both the machine gauge and the grams per square meter of the final product.  Consequently, the higher the machine gauge the lower the grams per square inch as the material composition at the higher machine gauge is softer and more delicate (e.g. pantyhose) than at the lower machine gauge with the higher grams per square inch (e.g. jeans).   
In light of this relationship between machine gauge and grams per square inch, it would have been obvious to one having ordinary skill in the art to select the desired machine gauges with respect to the yarn characteristics being utilized to manufacture the desired product. 
Moreover, Applicant has not asserted the specific machine gauge provides a particular advantage, solves a stated problem, or serves a purpose different from that of imparting a desired grams per square meter based upon the yarn characteristics (e.g. diameter, count, fiber, twist, finishing, etc.); thus, the use of the specific gauge value lacks criticality in its design.  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bornholdt et al. (2020/0016358) discloses a patient interface having the features of a plenum chamber, and a seal forming structure including a textile material, wherein silicone material may be overmolded with the textile material (Para 0200).  Applicant is strongly encouraged to review this application in combination with the instant claim listing in order to further establish a chasm between the claimed invention and the prior art made of record to advance prosecution.
Scheiner et al. (2020/0246572) shares a common inventor and assignee with the instant invention and appears to teach the concepts of the patient interface with the recited operational pressures, a plenum chamber, and a seal forming structure including a textile material; yet does not appear to disclose, teach or fairly suggest in the claim listing the features of the “seal forming structure including a flexible silicone support 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785